FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 22, 2021

                                      No. 04-21-00073-CV

                                   ST. MARY'S HALL, INC.,
                                          Appellant

                                                 v.

                                       Gabriella GARCIA,
                                            Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-11569
                          Honorable Rosie Alvarado, Judge Presiding


                                         ORDER
        After we granted Appellee’s first and second motions for extensions of time to file the
brief, we set it due on July 21, 2021. See TEX. R. APP. P. 38.6(b). On the twice-extended due
date, Appellee filed an unopposed third motion for a thirty-day extension of time to file the brief,
until August 20, 2021. See id. R. 10.5(b).
        Appellee’s motion is GRANTED. Appellee’s brief is due on August 20, 2021. Any
further motion for extension of time to file the brief is discouraged and may be disfavored.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court